MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 118 
Docket:	      Som-16-332	
Submitted	
		On	Briefs:	 May	25,	2017	
Decided:	     June	8,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   ESTATE	OF	PETER	A.	TURCIC	SR.	
	
	
JABAR,	J.	

         [¶1]	 	 Patricia	 A.	 Turcic	 appeals	 from	 separate	 orders	 of	 the	 Somerset	

County	Probate	Court	(Washburn,	J.)	removing	her	as	personal	representative	

of	the	Estate	of	Peter	A.	Turcic	Sr.,	and	appointing	Attorney	J.	Michael	Talbot	

as	 personal	 representative.	 	 Patricia’s	 brief	 fails	 to	 raise	 an	 intelligible	 or	

cognizable	legal	argument,1	but	to	the	extent	that	her	appeal	seeks	to	vacate	

her	 removal	 as	 personal	 representative	 of	 the	 Estate,	 we	 affirm	 the	 court’s	

order.	

         [¶2]	 	 The	 following	 procedural	 history	 is	 found	 in	 the	 probate	 record.		

See	Estate	of	O’Brien-Hamel,	2014 ME 75,	¶	2,	93 A.3d 689.		Peter	A.	Turcic	Sr.	

died	 intestate	 on	 October	 15,	 2013.	 	 He	 is	 survived	 by	 his	 daughter,	 Patricia	

Turcic,	and	his	son,	Peter	A.	Turcic	Jr.		Patricia	was	appointed	by	the	Somerset	

    1	 	 Patricia	 also	 failed	 to	 file	 an	 appendix	 that	 complies	 with	 M.R.	 App.	 P.	 8.	 	 Nor	 did	 she	 file	 a	

transcript	of	the	hearing	held	upon	the	motion	to	remove	her	as	personal	representative.		See	M.R.	
App.	P.	5(a),	(b)(2).	
2	

County	 Register	 of	 Probate	 as	 personal	 representative	 of	 the	 Estate	 on	

November	12,	2013.			

      [¶3]	 	 Melvin	 W.	 Christie	 and	 Ronald	 W.	 Christie,	 Patricia’s	 uncle	 and	

cousin,	 respectively,	 filed	 a	 petition	 for	 appointment	 of	 a	 guardian	 and	

conservator	on	behalf	of	Peter	Jr.	on	July	22,	2015.		They	alleged	that	Peter	Jr.	

suffers	from	schizophrenia,	is	unable	to	care	for	himself,	and	that	although	he	

had	been	residing	at	Peter	Sr.’s	former	home	in	Palmyra	with	Patricia,	Patricia	

is	unable	to	appropriately	care	for	him.		The	Somerset	County	Probate	Court	

(Washburn,	J.)	granted	the	Christies’	motion	and	appointed	them	conservators	

of	 Peter	 Jr.	 	 The	 Christies	 subsequently	 requested	 removal	 of	 Patricia	 as	

personal	representative	of	the	Estate.			

      [¶4]	 	 On	 April	 28,	 2016,	 the	 court	 removed	 Patricia	 as	 representative.		

Attorney	 J.	 Michael	 Talbot	 was	 appointed	 as	 representative	 of	 the	 Estate	 on	

July	 20,	 2016.	 	 Patricia	 timely	 appealed	 Attorney	 Talbot’s	 appointment.	 	 See	

M.R.	App.	P.	2(b)(3).	

      [¶5]		“The	Probate	Court	has	broad	discretion	in	removing	or	declining	

to	remove	a	personal	representative	and	its	decision	is	reviewed	for	an	abuse	

of	 that	 discretion.”	 	 Estate	 of	 Voignier,	 609 A.2d 704,	 707	 (Me.	 1992).	 	 The	

record	 demonstrates	 that	 Patricia	 never	 filed	 a	 motion	 for	 findings	 of	 fact	
                                                                                         3	

pursuant	to	M.R.	Civ.	P.	52(a).		See	M.R.	Prob.	P.	52	(stating	that	M.R.	Civ.	P.	52	

applies	 to	 Probate	 Court	 proceedings).	 	 When	 a	 party	 fails	 to	 file	 a	 Rule	 52	

motion	for	specific	factual	findings,	we	“assume	that	a	trial	court	found	all	of	

the	facts	necessary	to	support	its	judgment.”		Ehret	v.	Ehret,	2016 ME 43,	¶	9,	

135 A.3d 101.		Because	Patricia	has	not	provided	a	transcript	for	our	review	

or	filed	a	Rule	52	motion	for	specific	factual	findings,	and	because	we	hold	pro	

se	 litigants	 to	 the	 same	 standards	 as	 represented	 litigants,	 see	 Richards	 v.	

Bruce,	 1997 ME 61,	 ¶	 8,	 691 A.2d 1223,	 we	 affirm	 the	 court’s	 decision	 to	

remove	Patricia	as	personal	representative	of	her	father’s	estate.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	     	      	      	      	
	
Patricia	A.	Turcic,	appellant	pro	se	
	
J.	 Michael	 Talbot,	 Esq.,	 Mills,	 Shay,	 Lexier	 &	 Talbot,	 P.A.,	 Skowhegan,	 for	
appellee	Estate	of	Peter	A.	Turcic	Sr.	
	
	
Somerset	County	Probate	Court	docket	number	2013-268	
FOR	CLERK	REFERENCE	ONLY